UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-149256 TRICORD HURRICANE HOLDINGS, INC. (Exact Name of small business issuer as specified in its charter) Nevada 26-1650042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 E. 33rd St., Tulsa, OK (Address of principal executive offices) (Zip Code) Issuer's telephone Number: (918) 743-4302 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 14, 2008, the issuer had 38,513,734 outstanding shares of Common Stock. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T Controls and Procedures 10 PART II 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 11 SIGNATURES 12 2 PART I ITEM 1. FINANCIAL STATEMENTS. TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30 December 31, 2008 2007 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,256 $ 32,607 Deposit 15,000 - Total current assets 22,256 32,607 PROPERTY AND EQUIPMENT, at cost: Office and trade show equipment 7,945 1,811 Less - accumulated depreciation (912 ) (445 ) Net property and equipment 7,033 1,366 Prepaid marketing costs 11,058 13,270 TOTAL ASSETS $ 40,347 $ 47,243 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ 124,980 $ - Accrued liabilities 13,067 2,325 Advances from stockholder 94,000 - Total current liabilities 232,047 2,325 Award repayable 100,000 100,000 Subordinated convertible debentures 129,000 - 229,000 100,000 STOCKHOLDERS' DEFICIT: Common stock, par value 3,851 387 Preferred stock, par value - 80 Capital in excess of par 601,553 531,732 Deficit accumulated during the development stage (1,026,104 ) (587,281 ) Total stockholders' deficit (420,700 ) (55,082 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 40,347 $ 47,243 See notes to unaudited consolidated financial statements. 3 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 OPERATING EXPENSES: Salaries $ 55,500 $ 45,000 $ 145,500 $ 90,000 Promotional and marketing 66,961 3,544 81,604 4,442 Taxes - payroll 3,213 2,150 12,761 7,312 Professional fees 85,309 29,305 156,059 56,765 Travel and entertainment 24,793 11,375 30,645 19,065 Research and development 3,257 324 3,257 6,868 Rent 1,400 960 2,375 1,920 General and administrative 4,277 - 6,155 979 Depreciation 317 5 467 10 Total operating expenses 245,027 92,663 438,823 187,361 Loss from operations (245,027 ) (92,663 ) (438,823 ) (187,361 ) NET LOSS $ (245,027 ) $ (92,663 ) $ (438,823 ) $ (187,361 ) See notes to unaudited consolidated financial statements. 4 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2008 2007 OPERATING ACTIVITIES: Net loss $ (438,823 ) $ (187,361 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 467 10 Changes in current assets and liabilities: Deposit (15,000 ) - Accounts receivable - 432 Prepaid marketing costs 2,212 (13,547 ) Accounts payable 124,980 - Accrued liabilities 10,742 3,124 Net cash used in operating activities (315,422 ) (197,342 ) INVESTING ACTIVITIES: Purchases of property and equipment (6,134 ) (1,605 ) Net cash used in investing activities (6,134 ) (1,605 ) FINANCING ACTIVITIES: Proceeds from note payable - 30,000 Proceeds from convertible subordinated debentures issued 129,000 - Advances from stockholder 94,000 - Proceeds from preferred stock issued 73,205 149,568 Proceeds from common stock issued - 100 Net cash provided by financing activities 296,205 179,668 NET (DECREASE) INCREASE IN CASH (25,351 ) (19,279 ) CASH, beginning of period 32,607 24,055 CASH, end of period $ 7,256 $ 4,776 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for - Interest $ - $ - Income taxes $ - $ - See notes to unaudited consolidated financial statements. 5 TRICORD HURRICANE HOLDINGS, INC. (A Development Stage Company) NOTES TO
